Order entered June 4, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00304-CR

                       AARON GREGORY MOSEMAN, Appellant

                                            V.

                               STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81079-2012

                                         ORDER
        Appellant’s May 28, 2013 motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE